Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (“Amendment”) effective as of June 1, 2009 by and
between Aerospace/Defense, Inc., a South Carolina corporation (hereinafter call
the “Landlord”) and Force Protection Industries, Inc. and Force
Protection, Inc., Nevada corporations (collectively, the “Tenant”).

 

RECITALS

 

A.                                   By Industrial Lease effective as of
September 2, 2003, the Landlord leased unto Tenant certain premises known as
Building No. 3 situated in an industrial project (the “Project”) located in
Ladson (Charleston County), South Carolina, which instrument was amended by
Letter executed on July 18, 2006 and by Second Amendment to Lease effective as
of July 1, 2007 (the “Second Amendment”).  The Industrial Lease as amended by
the July 18, 2006 Letter and Second Amendment shall hereinafter be referenced as
the “Lease.”  Each capitalized term used and not otherwise defined or modified
herein shall have the meaning ascribed thereto in the Lease.

 

B.                                     By Letter dated December 22, 2008, the
Tenant notified the Landlord that the Tenant did not desire to exercise its
option to extend the Lease for the first Option Period pursuant to Section 2C;
the Tenant now desires to exercise its option to extend the Term of the Lease
for the first Option Period (due to expire on June 30, 2014) and the Landlord
has agreed to such extension.

 

C.                                     The Landlord and Tenant now wish to enter
into this Amendment to amend and extend the Lease according to the terms,
provisions and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual promises given one to the other,
the parties do hereby covenant and agree to amend and modify the Lease as
follows:

 

1.                                       All the recitals set forth above in the
“Recitals” clauses are hereby made an integral part of this Agreement.

 

2.                                       Notwithstanding the second sentence of
Section 2(c) of the Lease (which reads “Tenant may exercise the option by notice
in writing to Landlord served at least six (6) months and not more than twelve
(12) months prior to the end of the last year of the Initial Term or the
then-current Option Period, as the case may be”), the parties acknowledge that
the Tenant has exercised its option to extend the Term of the Lease for the
first Option Period which expires on June 30, 2014.

 

3.                                       Section 27(a) of the Lease is modified
by changing the addresses of the parties (for purposes of notice) to read as
follows:

 

Page 1 of 3

--------------------------------------------------------------------------------


 

TO TENANT:

 

TO LANDLORD:

 

 

 

Force Protection, Inc.

Force Protection Industries, Inc.

9801 Highway 78

Ladson, SC 29456

 

Attn: Michael Moody, President

 

Aerospace/Defense, Inc.

4838 Jenkins Avenue

North Charleston, SC 29405

 

Attn: Jonathan M. Zucker, President

 

 

 

With a copy to:

 

With a copy to:

 

 

 

Force Protection, Inc.

Force Protection Industries, Inc.

9801 Highway 78

Ladson, SC 29456

 

Attn: John F. Wall, III, VP Legal Affairs

 

Aerospace/Defense, Inc.

4838 Jenkins Avenue

North Charleston, SC 29405

 

Attn: M. Jerry Garfinkle, Senior VP

 

4.                                       Section 27 (Miscellaneous Provisions)
is amended by adding new subsections (i) and (j) to read as follows:

 

(i)                                     This instrument constitutes the entire
and complete agreement between the parties with respect to its subject matter. 
This Lease has been mutually negotiated by the parties and no rule of
construction shall be implied based upon the presumed drafter or author of this
Lease.

 

(j)                                     This Lease may only be amended, by a
writing duly executed by authorized officers for both parties.

 

5.                                       This Amendment may be executed in
several counterparts, each of which shall be deemed an original and such
counterparts shall constitute but one and the same instrument.  No party will be
bound under this Amendment until all parties have duly executed this
instrument.  If this Amendment or the signature page, as executed, is
transmitted by one party to the other by facsimile transmission or
electronically “pdf” transmission, such transmission shall be deemed an executed
original of this Amendment and of such signature.

 

6.                                       Except as modified by this Amendment,
the Lease remains unchanged.

 

Page 2 of 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment under
seal as of the day and year first above written.

 

 

LANDLORD:

 

 

 

AEROSPACE/DEFENSE, INC.

 

 

 

 

 

By:

/s/ M. Jerry Garfinkle

 

 

 

Its:

Senior VP 7/27/09

 

 

 

 

 

TENANT:

 

 

 

FORCE PROTECTION INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Michael Moody

 

 

 

Its:

President & CEO 7/24/09

 

 

 

 

 

FORCE PROTECTION, INC.

 

 

 

 

 

By:

/s/ Michael Moody

 

 

 

Its:

President & CEO 7/24/09

 

Page 3 of 3

--------------------------------------------------------------------------------